Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In the specification, although statutory (non-transitory) embodiments of a computer readable medium are disclosed, non-statutory (transitory) embodiments are not explicitly excluded. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.

Therefore, the claims are rejected as being drawn to non-statutory subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovanov et al (US 2014/0330172).

As per claims 1 and 9 Jovanov et al discloses: An apparatus or method for assessing the mobility of a subject, the apparatus or method comprising a processing unit 205 { figure 2 and [0022] FIG. 2 depicts one exemplary embodiment of the mobile computing device 125 comprising a processing element 205 } that is configured to: obtain measurements of movements of the subject over time { [0025] The accelerometer 232 is used for automatically counting the number of steps a user walks during the TUG procedure. } , wherein the measurements of movements are for a period of time during activities of daily living of the subject in which the subject does not perform a timed up-and-go, TUG test; process the obtained measurements to determine values for a first plurality of parameters, wherein each of the parameters in the first plurality of parameters { [0029] As shown by FIG. 2, mobility data 253 indicative of the readings from the gyroscope 222, the accelerometer 232, the magnetometer 242, and the biometric sensor 252 is stored in memory 250. The mobility data 253 is derived from each of the aforementioned sensors reflecting automatically measured parameters associated with movement of the mobility computing device 125 when worn by the user during a diagnostic procedure. }  relates to any one or more of walking 813, sit-to-stand transitions 815, stand-to-sit transitions 817 { figure 8 }, walking on stairs, physical activity levels, sedentary periods, the environment in which the subject is walking 813 or moving { figure 8 }, walking 813 on a particular type of terrain or ground, whether the subject is walking 813 with or without shoes or with or without a walking aid  and localisation data; and combine the determined values for the first plurality of parameters using a model to determine an estimate of the time that the subject would take to complete a timed up and go, TUG, test, wherein the model relates values for the first plurality of parameters to values for the time taken to complete a TUG test. { [0031] As will be described in more detail hereafter, the test logic 255 is configured to detect various phases of the TUG procedure, such as the beginning of the sit-to-stand transition, based on the mobility data 253. For example, the logic 255 is configured to analyze the mobility data 253 to identify phases and events within the diagnostic procedure, such as when the user begins the TUG procedure, when the user has leaned forward to stand, when the user has completed a sit-to-stand transition, when the user is walking, when the user initiates a stand-to-sit transition, and when the user has completed the stand-to-sit transition. Moreover, based on the mobility data 253, the test logic 255 automatically determines the duration of the entire TUG procedure, thereby avoiding human error that would otherwise occur by a user attempting to manually start and stop a timer for the TUG procedure.}

As per claim 7 Jovanov et al discloses: An apparatus as claimed in claim 1, the apparatus further comprising one or more sensors for measuring movements of the subject over time, and wherein the processing unit 205 is configured to obtain the measurements of the movements of the subject from the one or more sensors. { [0029] As shown by FIG. 2, mobility data 253 indicative of the readings from the gyroscope 222, the accelerometer 232, the magnetometer 242, and the biometric sensor 252 is stored in memory 250. The mobility data 253 is derived from each of the aforementioned sensors reflecting automatically measured parameters associated with movement of the mobility computing device 125 when worn by the user during a diagnostic procedure. }

As per claim 8 Jovanov et al discloses: A system for assessing the mobility of a subject, the system comprising: a sensor unit comprising one or more sensors for measuring movements of the subject over time, wherein the sensor unit is configured to generate a sensor signal based on said measured movements of the subject over time; and an apparatus as claimed in claim 1, wherein the processing unit 205 is configured to obtain the measurements of the movements of the subject by receiving the sensor signal from the sensor unit. { [0029] As shown by FIG. 2, mobility data 253 indicative of the readings from the gyroscope 222, the accelerometer 232, the magnetometer 242, and the biometric sensor 252 is stored in memory 250. The mobility data 253 is derived from each of the aforementioned sensors reflecting automatically measured parameters associated with movement of the mobility computing device 125 when worn by the user during a diagnostic procedure. }

As per claim 9 Jovanov et al discloses: A method of assessing the mobility of a subject, the method in a processing unit 205 comprising: obtaining measurements of the movements of the subject over time, wherein the measurements of movements are for a period of time during activities of daily living of the subject in which the subject does not perform a timed up-and-go, TUG test; processing the obtained measurements of the movements to determine values for a first plurality of parameters, wherein each of the parameters in the first plurality of parameters relates to any one or more of walking 813, sit-to-stand transitions 815, stand-to-sit transitions 817, walking 813 on stairs, physical activity levels, sedentary periods, the environment in which the subject is walking 813 or moving, walking 813 on a particular type of terrain or ground, whether the subject is walking 813 with or without shoes or with or without a walking aid  and localisation data; and combining the determined values for the first plurality of parameters using a model to determine an estimate of the time that the subject would take to complete a timed up and go, TUG test, wherein the model relates values for the first plurality of parameters to values for the time taken to complete a TUG test.

As per claim 15 Jovanov et al discloses: A computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 9. { [0030] When implemented in software, the test logic 255 and/or diagnostic logic 105 can be stored and transported on any computer-readable medium for use by or in connection with an instruction execution apparatus that can fetch and execute instructions. In the context of this document, a "computer-readable medium" can be any means that can contain or store code for use by or in connection with the instruction execution apparatus. }

Allowable Subject Matter
Claims 4-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd